DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/17/2020 has been considered by the examiner.

Claim Interpretation
The claim limitations in claim 1 following the recitation(s) “for a wheat field with a […] soil fertility, wherein a plow layer depth is […]” are considered conditional claim limitations (e.g. the claim limitations recite a step or function that is only performed upon the satisfaction of some condition).  Therefore, “If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.” Ex parte Schulhauser; MPEP §2111.04(II).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “less rainfall in spring” (lines 1-2) is a relative term which renders the claim indefinite. The term “less” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, this limitation is interpreted as variable rainfall.
Regarding claim 1, the limitation "a flat wheat block" (line 1) renders the claim indefinite because this term is undefined and it is unclear what this component is.
Regarding claim 1 (and claim 3), the limitation "a water-based resin-coated controlled release nitrogen fertilizer for wheat alone" (claim 1, lines 14-16) renders the claim indefinite because it is unclear whether this limitation is directed to a liquid (e.g. water-based meaning a substance having water as a medium or main ingredient) or solid (e.g. coated) fertilizer.
Regarding claim 1, the term “high soil fertility”, “medium soil fertility” and “low soil fertility” are relative terms which render the claim indefinite. The terms “high”, “medium” and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In general the claims are indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Chinese Patent Publication CN 104718867 A).

In regard to claim 1, Zhu et al. discloses a one-off fertilization method for winter wheat (e.g. winter wheat single fertilization method) [0007] in areas with less rainfall in spring (e.g. Huang-Huai-Hai plain and the Yangtze river basin) [0003], comprising the following steps:
(1) on a flat wheat block (e.g. wheat belt) suitable for mechanized operations (e.g. machinery easily enters) and after a harvest of preceding crops (e.g. after first crop harvesting), carrying out a deep ploughing or a subsoiling in combination with a rotary tillage [0008] and a one-off fertilization for land preparation (e.g. fertilizing), without involving any top dressing in a later stage [0009]; and
(2) carrying out a seeding operation by a wheat [0009], wherein a fertilizer of the one-off fertilization comprises a nitrogen fertilizer, a phosphate fertilizer, and a potassium fertilizer [0010-0018], for the nitrogen fertilizer:
d. applying a thermoplastic or thermohardening resin-coated controlled-release nitrogen fertilizer in combination with 20% to 30% of a quick-acting nitrogen fertilizer [0024];
the phosphate fertilizer is one selected from the group consisting of a monoammonium phosphate fertilizer, a diammonium phosphate fertilizer, a superphosphate fertilizer and a double superphosphate fertilizer [0017]; and
the potassium fertilizer is a potassium chloride fertilizer or a potassium sulfate fertilizer [0018]; wherein
the nitrogen fertilizer, the phosphate fertilizer, and the potassium fertilizer are all in a form of granules (e.g. coated granular and granular forms) [0044]; and
applied amounts of the nitrogen fertilizer, the phosphate fertilizer, and the potassium fertilizer are as follows:
for a soil with a middle high fertility of target output ≥ 500kg/mu, applied nitrogen (by pure N) 14-20 kg/mu (e.g. 210-300 kg/ha), phosphate fertilizer is (by P2O5) 7-9 kg/mu (e.g. 105-135 kg/ha), potash fertilizer is (by K2O) 5-7 kg/mu (e.g. 75-105 kg/ha) [Claim 1];
for a soil with middle low fertility of target output ≥ 500kg/mu, applied nitrogen (by pure N) 12-14 kg/mu (e.g. 180-210 kg/ha), phosphate fertilizer is (by P2O5) 5-7 kg/mu (e.g. 75-105 kg/ha), potash fertilizer is (by K2O) 3-5 kg/mu (e.g. 45-75 kg/ha) [Claim 1].
While the Zhu reference does not explicitly describe a wheat field with high, medium, or low soil fertility, these limitations represent conditional limitations. The values of the nitrogen, phosphate and potash fertilizers disclosed by Zhu overlap with the claimed ranges of applied nitrogen, phosphate, and potassium fertilizer. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

In regard to claims 2-4, Zhu discloses one of step d. applying a thermoplastic or thermohardening resin-coated controlled-release nitrogen fertilizer (claim 4) in combination with 20% to 30% of a quick-acting nitrogen fertilizer [0024] in step (2), wherein the thermoplastic or thermosetting resin-coated controlled-release nitrogen fertilizer in the step (2) meets the following requirements: 
an initial release rate of nitrogen is equal to or less than 12% (e.g. ≤ 5%), and if the nitrogen release period of the fertilizer of the product is equal to or less than 120 days (e.g. 4 months), the product is applied in combination with 10% to 30% of a quick-acting nitrogen fertilizer [0025-0026].

The Zhu reference does not explicitly disclose a cumulative nutrient release rate within 28 days  is equal to or less than 75%, and a cumulative nutrient release rate in a nitrogen release period is equal to or more than 80%, however, the thermoplastic/thermohardening resin-coated nitrogen fertilizer disclosed by Zhu appears to be substantially similar to the claimed material and a prima facia case of obviousness exists because Zhu provides motivation to make the claimed nitrogen fertilizer compositions (e.g. a mixture of slow and quick release nitrogen) in the expectation that they would have similar properties.

In regard to claim 5, Zhu et al. disclose wherein the quick-acting nitrogen fertilizer is a common urea fertilizer with a nitrogen content equal to or more than 46% [0028].

In regard to claim 6, Zhu et al. disclose the method according to claim 1, wherein the method for the seeding operation is as follows: the wheat seeder in the step (2) is hung on a tractor (e.g. hangs on a tillage machine) and is operated with a traction of the tractor (e.g. surrounding soil falls and rises); furrows are made by a furrow opener (e.g. depths of ditch is outputted by a plough), wherein the furrow opener is connected to a seed tank (e.g. seed box 3) of the wheat seeder [Fig. 1]; seeds fall into the furrows having a depth of 2 cm to 4 cm, and a pressing operation is performed by press wheels immediately after seed falling (e.g. the suppression effect of the press wheel) [0029].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        June 1, 2022